KLIEBERT, Judge,
concurring.
In brief defendant refers to the substance of an affidavit allegedly confected by Attorney Joseph Landry and said to have been filed in support of defendant’s motion for summary judgment.
The alleged affidavit was not in the record lodged with us. Although we issued orders which would have permitted a supplementation of the record, the record has not been supplemented. In the absence of the affidavit, there is not sufficient evidence to support the trial judge’s granting of the motion for summary judgment. Hence, I concur in the reversal of the grant of the motion but not necessarily for the reasons stated by the majority writer.